DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1 March 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Per claim 11, line 7, delete “host”.
	Per claim 15, line 3, insert --at least one-- before “machine to:”.  Line 5, insert --at least one-- before “machine”.  Line 9, insert --at least one-- before “machine”.
	Per claim 18, line 7, replace “host computing device” with --at least one machine--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
For a statement of reason for allowance in view of the previously cited reference Steets et al. [US Pub. No. 20080123661 A1], see Applicant’s Remarks filed 23 February 2021, section titled “Claim Rejections under U.S.C. §102”.  Specifically, Steets fails to teach or sufficient suggest the inherent storage controller on the back-office server 340 is a non-owning controller of the back-server 340.  In another reference, DeKoning et al. [US patent No. 6675268] teaches determining whether to transfer ownership of logical data volume to a non-owner array controller.  The non-owning controller determines that if the host would lose connection to the logical data volume upon transferring ownership, then the transfer of ownership does not take place.  However, DeKoning et al. fails to teach or sufficiently suggest the determined target path includes a non-owning storage controller, as its non-owning controller becomes an owning controller when the ownership transfer is performed and new accesses are routed to the new owner (see DeKoning et al., col. 2, line 36 to col. 3, line 65, and col. 7, lines 10-17). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

17 March 2021